10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case 2:20-mj-00371-MPK Document1 Filed 02/24/20 Page 1 of 8

NICHOLAS A. TRUTANICH

United States Attorney

District of Nevada per CER ON BM TED OS
Nevada Bar Number 13644 an oo
LISA CARTIER-GIROUX oS psig MATS Gubos
Nevada Bar Number 14040 . Dre

Email: lisa.cartier-giroux@usdoj.gov a fees ota ne
ALLISON REESE

Nevada Bar Number 13977

Email: allison.reese@usdoj.gov

Assistant United States Attorneys

501 Las Vegas Blvd. South, Suite 1100

Las Vegas, Nevada 89101

Phone: (702) 388-6336

Attorneys for the United States of America

UNITED STATES DISTRICT COURT

 

 

 

_ DISTRICT OF NEVADA
-000-
UNITED STATES OF AMERICA, Magistrate No. 2:20-mj-135-BNW
Plaintiff COMPLAINT
VS.
JOHN MATTHEW CHAPMAN, VIOLATIONS:
Defendant. 18 U.S.C. § 1201(a)(1) — Kidnapping Resulting
in Death.

BEFORE the United States Magistrate Judge, Las Vegas, Nevada, the undersigned

Complainant, being duly sworn, deposes and states:

_ COUNT ONE
(Kidnapping Resulting in Death)

Beginning from a time unknown, and continuing up to and including on or about
September 25, 2019, in the State and Federal district of Nevada and elsewhere,
///

//f

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00371-MPK Document1 Filed 02/24/20 Page 2 of 8

JOHN MATTHEW CHAPMAN,
defendant herein, did unlawfully and willfully seize, confine, inveigle, decoy, kidnap, abduct,
carry away and hold JF for ransom, reward or otherwise and, in committing or in furtherance of
the commission of the offense, travelled and did willfully transport JF in interstate commerce
from the State of Pennsylvania to the State of Nevada, and the death of JF resulted, all in
violation of Title 18, United States Code, Section 1201(a)(1). |

PROBABLE CAUSE AFFIDAVIT

1. . I, Jesse Laramee, have been a Special Agent (“SA”) with the FBI since September

2018, where I am assigned to the Violent Crimes Task Force in the Las Vegas Division. Prior to

joining the FBI, I was a police officer for the Norfolk Police Department in Norfolk, Virginia for

approximately six years. As a SA with the Violent Crimes Task Force, I investigate robbery,
kidnapping, murder, and other related violent crimes. My training and experience as a law
enforcement officer also includes, but is not limited to, investigating gang activity, narcotics
possession and distribution, firearm offenses, financial crimes, felonious assaults, domestic
disturbances, responding to critical incidents, interviewing, as well as numerous other state and
local offenses.

2. The following information contained within this criminal complaint is based upon
your Complainant’s participation in this investigation or was provided to him by other law
enforcement personnel. I have not included every fact known to me concerning this offense.
I have set forth only the facts I believe are essential to establish the necessary foundation for this
complaint. All times noted are approximate.

FACTS ESTABLISHING PROBABLE CAUSE
3, On November 14, 2019, at approximately 6:49 p.m., DF, called the Bethel Park

Police Department in Pennsylvania to request officers check the welfare of her friend, JF, at JF’s

 
10

11

12

13

14

15

16.

17
18
19
20
21
22
23

24

 

Case 2:20-mj-00371-MPK Document1 Filed 02/24/20 Page 3 of 8

residence. Officers responded to JF’s residence and met with DF and JF’s cousin KH. JF’s
neighbors had been concerned because they had not physically seen JF in a few months. DF and
KH were concerned because they also had not spoken to JF in a few months. DF and KH said
that JF had become distant and both expressed concerns about her boyfriend, John CHAPMAN.
KH told a responding officer, Officer Weister, that JF had not answered her calls to JF’s cell
phone, which she gave as 412-XXX-3837. However, she stated that JF did respond via Facebook
Messenger from JF’s known Facebook account. KH told Officer Weister that she did not believe
that the person responding to KH on Facebook Messenger was in fact JF because the
communication she received was unlike JF’s normal way of speaking.

4. Officers spoke with JF’s neighbor, AK, who stated that she had not seen JF in
approximately two months, which was not typical. In addition, AK had not seen JF’s Access
van, which she utilized due to her medical conditions. Neighbors CS and AK told officers that
they had, however, seen JF’s boyfriend, John CHAPMAN, coming and going from the
apartment as recent as the previous day, November 13, 2019. They described the truck
CHAPMAN was driving as a Silver/Grey Honda Ridgeline truck. JF’s neighbors also stated that |
they had observed Chapman frequently taking large loads of trash from the apartment.

5. KH told Officer Weister that KH’s father, KL, was placed in charge of JF’s trust
after the death of JF’s mother. It was the trust, managed by KL, who also owned JF’s residence.
Officer Weister then contacted KL via telephone and requested permission to enter the residence
by force in order to check the welfare of JF. KL granted Bethel Park Police permission to use
force to enter the residence. KL also advised that JF was the only authorized resident and that
no one else should be in the residence. |

6. Once in JF’s apartment, officers noticed limited furniture and personal belongings.

They located a cellular phone in the kitchen next to a fake “CIA” Identification credential with

 
10

il

12

13

14,

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00371-MPK Document1 Filed 02/24/20 Page 4 of 8

John CHAPMAN’s name and picture. While looking for identification for JF, officers observed
three backpacks. One contained women’s underwear and bras that were sizes larger than
JE’s 41” 75 Ibs. frame and another contained multiple zip ties and a roll of duct tape. DF and
KH continued to call JF’s phone (412-XXX-3837) after officers went inside, and it was
determined after looking at the screen of the cellular phone located in the kitchen that the phone
belonged to JF.

7. KH relayed to the officers that she was communicating with JF’s Facebook
messenger and received a message that JF got a new number of 724-XXX-8391. While with
Officer Weister of the Bethel Park Police Department, DF decided to send a text message to the
phone number 724-XXX-8391 about the death of a fictitious family member to see if she was
really talking with JF. DF sent a text message stating “call me, Uncle Ralph died.” The person
texting from 724-XXX-8391 replied, “I’m sorry. When did he die?” DF replied “Yesterday,
grams been calling you I know you really liked him.” The person texting from 724-XXX-8391
replied, “I’m sorry to be distant but the way everyone has treated me I don’t feel like part of the
family anymore.” DF confirmed to law enforcement that Uncle Ralph did not exist.

8. Bethel Park Police Detective Wright conducted a search of the number TOA-XXX-
8391 and found it belonged to Ad Hoc Labs, which is the facilitator of the mobile application
“Burner.” The “Burner” application masks the originating cellular number during
communication. Information provided by Ad Hoc Labs, Inc. revealed the number 724-XXX-
8391 was masking the originating number of 412-XXX-2113, which was identified by DF as
belonging to John CHAPMAN.

9, On November 14, 2019, Detective Marks was with DF and KH at the police
station when DF began receiving messages from the 724-XXX-8391 number. The messages from

the individual posing as JF, expressed anger that the police went to MC’s (CHAPMAN ’s mother)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00371-MPK Document1 Filed 02/24/20 Page 5 of 8

house and told DF that she had crossed a line. DF responded urging JF to call her, to verify she
was okay. CHAPMAN then called DF from number 412-XXX-2113, stating that he was going
to file harassment charges on her because the police were calling him. CHAPMAN then stated
that DF better back off because he knows how to get heroin and he would plant it on her farm
and she would lose her kids). CHAPMAN then hung up with DF and called the Bethel Park
Police Department from number 412-XXX-2113. |

10. Bethel Park Police Department Communication Officer (CO) Johnson answered
the phone. CHAPMAN told CO Johnson that he last saw JF at her house earlier that day before
CHAPMAN drove to Maryland. CHAPMAN said that he had been in communication with JF
using Facebook messenger and JF’s cell phone (724-XXX-8391). CHAPMAN said he urged JF
to call her family. CHAPMAN then stated that he would go to JF’s house and bring her to the
Bethel Park Police Department so everyone would see that she was okay. CO Johnson asked
CHAPMAN to have JF call the police station now and then come in with him later, CHAPMAN
agreed and hung up the phone.

11. CHAPMAN made additional phone calls to the Bethel Park Police Department
from number 412-XXX-2113 and spoke to CO Johnson on November 15, 2019. CO Johnson
asked specific questions as to the whereabouts of JF and CHAPMAN. On multiple occasions,
CHAPMAN gave CO Johnson false and conflicting information as to the location and status
of JF. | |

12. . On November 15, 2019, CHAPMAN was arrested for Pennsylvania Crime Code
18-7512(a) Criminal Use of Communication Facility Felony 3 and Pennsylvania Crime Code 18-
1501 Obstructing Administration of Law or other government functions Misdemeanor 2.
CHAPMAN was brought back to the Bethel Park Police Department and interviewed by

Detective Wright and Detective Marks. CHAPMAN was read his Miranda warnings, which he

 
10
11
12
13
14
15
”
17
18
19
20
21
22
23

24

 

Case 2:20-mj-00371-MPK Document1 Filed 02/24/20 Page 6 of 8

signed acknowledging his understanding. The interview with police was recorded. During the
interview, the following disclosures were made by CHAPMAN:

At some point in mid-September 2019, CHAPMAN drove JF from her residence in Bethel
Park, Pennsylvania to Las Vegas, Nevada. CHAPMAN misled JF to believe the purpose of the
trip was a vacation with the potential of acquiring a residence in Las Vegas. However,
CHAPMAN had a plan to kill JF before they left Pennsylvania, and he had a kill kit ready before
their departure for Nevada. CHAPMAN drove JF from the State of Pennsylvania to the State of
Nevada. CHAPMAN and JF arrived in the Las Vegas, Nevada area on or about September 23,
2019. On or about September 25, 2019, CHAPMAN convinced JF to drive into the desert under
the pretext of participating in an S&M (sadomasochistic/bondage) themed photo shoot. At a
location in the desert in Lincoln County, Nevada where they ultimately stopped, CHAPMAN
stated he bound JF’s hands and feet with plastic zip ties and affixed her to a signpost. He then
applied duct tape to her mouth and then to her nose until such time she was unable to breathe.
He then watched JF die from asphyxiation. When he believed she was dead, CHAPMAN took
her down from the signpost. He removed the tape from JF’s mouth, the zip ties from her hands
and feet, and then took off the clothing from her body. CHAPMAN left JF’s naked body next to
the signpost, and traveled from Nevada back to Bethel Park, Pennsylvania discarding JF’s
clothing at various locations on the route back. CHAPMAN admitted he killed JF for her money.

13. Following these admissions, Allegheny County Police Detective Fitzgerald
contacted the Clark County Nevada Corners Office to inquire about any open/unidentified
deaths in their jurisdiction. Per the Clark County Coroner’s Office, which also covers Lincoln
County, Nevada, the Lincoln County Sheriff's office reported that it had located a JANE DOE

decedent on October 5, 2019. The decedent fit many of the unique physical characteristics of JF

 
10

11

12
13
14
15

16

Bu)
18
19

20
21
22
23

24

 

Case 2:20-mj-00371-MPK Document1 Filed 02/24/20 Page 7 of 8

and was later positively identified as JF via dental records by the Clark County Nevada Corners
Office. |

14. On November 20, 2019, Detective Dixon, obtained a signed search warrant from
the Honorable Judge Cashman of Allegheny County Court for CHAPMAN’s cell phone.
Allegheny County Police Mobile Device/Computer Forensic Unit Examiner Rosenberg,
conducted the search on CHAPMAN’s phone. In the photo application of the phone under the
deleted section, there were photographs of JF with date and time data. The specific dates and
times were September 24, 2019, 5:39:38 p.m., a photograph of JF under a “VEGAS” sign, and
September 25, 2019, 9:39:16 a.m., a photograph of JF bound in the desert with duct tape on her
mouth and zip ties securing her body to the signpost where her body was found.

15. Follow-up investigation revealed that CHAPMAN had continuously used JF’s
residence following her death and passed it off as his own. Bethel Park Detective Frank Marks
was contacted on November 22, 2019 by CHAPMAN’s girlfriend who had learned of the
investigation from the media. His girlfriend explained for their second date, on September 28,
2019, CHAPMAN picked her up and brought her back to JF’s residence. CHAPMAN told her
that the residence belonged to his uncle who recently passed away. CHAPMAN also told her
that he was employed as an Allegheny County J ail Guard. The two continued to date until
CHAPMAN’s arrest.

///
///
///
///
///

///

 

 
10

i.

14
15
16
17
18
19
20
21
22
23

24

 

Case 2:20-mj-00371-MPK Document 1 Filed 02/24/20 Page 8 of 8

CONCLUSION

16. Based on the above facts and circumstances, your Complainant believes there is

probable cause that JOHN MATTHEW CHAPMAN, did commit a violation of 18 U.S.C.

§ 1201(a)(1) ~— Kidnapping Resulting in Death.

Respectfully submitted,

JS

Jesse Laramee, Special Agent
Federal Bureau of Investigation

 

SUBSCRIBED and SWORN to before me

Pe

A
This 42°" _ day of February, 2020.
BRENDA WEKSLER

 

‘|. HONORABLE BRENDA WEKSLER
‘||; UNITED STATES MAGISTRATE JUDGE

13

I attest and certify on 220/200) 5

this is a full true and c
eos Orrect co
original document, py of the

BRENDA WEKSLER
U.S. MAGISTRATE JUDGE
DISTRICT OF NEVADA

— puty

—— Secretary

 
